Citation Nr: 1146296	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-32 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from September 27, 2006, for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1948 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, a videoconference hearing was held before the undersigned Acting Veterans Law Judge; a transcript of this hearing is of record.

In February 2009 and June 2010, the Board remanded the matter on appeal for additional development.  

In a January 2011 decision, the Board determined that the reduction in the evaluation from 60 percent to zero percent for bilateral hearing loss disability effective August 1, 2006, was proper.  The Board denied the claims for higher initial ratings: in excess of 60 percent prior to August 1, 2006; in excess of zero percent from August 1, 2006, through September 26, 2006; and in excess of 10 percent from September 27, 2006, for bilateral hearing loss disability. 

The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand, requesting that the Court vacate and remand only that portion of the January 2011 decision that denied the claim for a higher initial rating in excess of 10 percent from September 27, 2006, for bilateral hearing loss disability.

In September 2011, the Court in turn issued an Order that granted the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the September 2011 Joint Motion, the parties indicated that a remand was necessary for an audiometric examination that complied with VA's handbook and testing procedures.  

The Board notes that the protocol in VA's Disability Examination Worksheet for VA Audio Examination was revised on October 10, 2008.  The October 2008 revision reinstated the requirement for the audiologist to comment on the effects of the condition on occupational functioning and daily activities, as a result of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See Updated Audio Compensation and Pension Examination Worksheet, Fast Letter 08-33 (Dep't of Veterans Affairs, Oct. 10, 2008). 

The pertinent worksheet was again revised on February 17, 2010.  See Revised Audio AMIE Worksheet, Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  The changes to the worksheet included expanded information about performance intensity function and added information about when performance intensity function is needed and how it is described.

The Examination Worksheet, as revised February 17, 2010, states that the examiner should comment on the Veteran's chief complaint and the effects of the condition on occupational functioning and daily activities.  Regarding speech recognition testing, the Examination Worksheet, as revised February 17, 2010, states that maximum speech recognition will be reported with the 50 word VA approved recording of the Maryland CNC test.  The starting presentation level will be 40 dB re: SRT (speech recognition threshold).  If necessary, the starting level will be adjusted upward to obtain a level at least 5 dB above the threshold at 2000 Hz, if not above the patient's tolerance level.  When speech recognition is 92 percent or less, a performance intensity function must be obtained.  The worksheet provides detailed procedures for obtaining a modified performance-intensity function.

Accordingly, the Board finds that a new VA audiometric examination that complies with VA's Handbook guidelines and testing procedures is warranted.  The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The RO or the Appeals Management Center (AMC) should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO or AMC to obtain any pertinent VA or non-VA treatment records showing treatment for bilateral hearing loss disability since September 2006.    

The RO or AMC should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should take appropriate steps to contact the Veteran and ask him to identify all sources of VA and non-VA medical treatment for the bilateral hearing loss disability since September 2006.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  

If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO or the AMC should schedule the Veteran for a VA audio examination, to evaluate bilateral hearing loss disability.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Audio Examination (revised on February 17, 2010).  The examination must respond to the instructions contained therein.  In particular, the audiologist should include a description of the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  If speech recognition scores are below 92 percent in either ear, the audiologist should obtain a Modified Performance Intensity Function, and should clearly state that such was accomplished.

3.  After ensuring that the development is complete, the RO/AMC should re-adjudicate the claim.  If not granted to the Veteran's satisfaction, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. R. FLETCHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

